DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. William Clemens (Reg. No. 26,855) on 06/15/22.
The application has been amended as follows: 
16. (currently amended) A locating system for determining a current position thereof in an elevator shaft of an elevator installation extending in a main extension direction, the locating system comprising:
a first distance sensor for measuring a first distance and a second distance of the locating system, the second distance being perpendicular to the first distance, from a first reference element in the elevator shaft, wherein the first distance [[scanner]] sensor is constructed as a 2D profile scanner;
a tilt sensor for measuring a rotation of the locating system about a horizontally extending first axis and a horizontally extending second axis that is perpendicular to the first axis;
a measuring system for determining a position of the locating system relative to the main extension direction of the elevator shaft; and
a control apparatus generating the current position of the locating system based upon the measured first and second distances, the measured rotation and the determined position relative to the main extension direction wherein the first distance sensor remains in a fixed position relative to the first reference element when measuring the first and second distances.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a location system and method for determining a current position thereof in an elevator shaft of an elevator installation extending in a main extension direction comprising all the specific elements with the specific combination including a control apparatus generating an indication of the current position of the locating system based upon the measured first and second distances, the measured rotation and the determined position relative to the main extension direction wherein the first distance sensor remains in a fixed position relative to the first reference element when measuring the first and second distances in set forth of claims 16, and 24, wherein dependent claims 17-23 are allowable by virtue of dependency on the allowed claim 16, wherein dependent claims 25-32 are allowable by virtue of dependency on the allowed claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 15, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886